August 25, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     RICHARD A. DUNSMORE, Appellant

NO. 14-15-00321-CV                          V.

                        JAMES J. HANLEY, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee, James J.
Hanley, signed March 18, 2015, was heard on the transcript of the record. We have
inspected the record and find no error in the judgment. We order the judgment of
the court below AFFIRMED.

      We further order this decision certified below for observance.